 Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 1 of 6 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 IN RE JOHNSON & JOHNSON
 TALCUM POWDER PRODUCTS         MDL NO. 16-2738 (FLW) (LHG)
 MARKETING, SALES PRACTICES AND JUDGE FREDA L. WOLFSON
 PRODUCTS LIABILITY LITIGATION  MAG. JUDGE LOIS H. GOODMAN

 Helen Faye Thompson,
                                                   COMPLAINT AND JURY DEMAND
                          Plaintiff,

 v.
                                                   Civil Action No.: _________________
 Johnson & Johnson and Johnson & Johnson
 Consumer Inc., f/k/a Johnson & Johnson            DIRECT FILED ACTION
 Consumer Companies, Inc.,

                            Defendants.


                                 SHORT FORM COMPLAINT
                                   AND JURY DEMAND

       The Plaintiff(s) named below file(s) this Short Form Complaint and Demand for Jury Trial

against Defendants named below by and through the undersigned counsel. Plaintiff(s)

incorporates(s) by reference the allegations contained in Plaintiffs’ Master Long Form Complaint

in In re: Talcum Powder Products Marketing, Sales Practices, and Products Liability Litigation,

MDL No. 2738 in the United States District Court for the District of New Jersey. Plaintiff(s) file(s)

this Short Form Complaint as permitted by Case Management Order No. 1 of this Court.

       In addition to those causes of action contained in Plaintiffs’ Master Long Form Complaint,

where certain claims require specific pleadings and/or amendments, Plaintiff(s) shall add and

include them herein.
 Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 2 of 6 PageID: 2




                                  IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.     Name of individual injured due to the use of talcum powder product(s): Helen Faye

       Thompson.

2.     At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of Kanawha County,

       West Virginia.

3.     Consortium Claim(s): The following individual(s) allege damages for loss of consortium:

       N/A.

4.     Survival and/or Wrongful Death Claims:

       Name and residence of Decedent Plaintiff when she suffered the talcum powder product(s)

related death: N/A.

5.     Plaintiff/Decedent was born on 12/23/1937 and died on N/A.

6.     Plaintiff is filing this case in a representative capacity as the N/A of the N/A, having been

duly appointed as the N/A by the N/A Court of N/A.

7.     As a result of using talcum powder products, Plaintiff/Decedent suffered personal and

economic injur(ies) that are alleged to have been caused by the use of the products identified in

Paragraph 16 below, but not limited to, the following:

               injury to herself

               injury to the person represented

               wrongful death

               survivorship action

               economic loss

               loss of services




                                                  2
    Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 3 of 6 PageID: 3




                   loss of consortium

                   other:

Identification of Defendants:

8.        Plaintiff(s)/Decedent Plaintiff(s) is suing the following Defendant(s) (please check all that

apply)1:

                   Johnson & Johnson

                   Johnson & Johnson Consumer Inc.

                   Imerys Talc America, Inc. (“Imerys Talc”)

                   Personal Care Products Council (“PCPC”)

Additional Defendants:

                   Other(s) Defendant(s) (please specify):

                                          JURISDICTION & VENUE

Jurisdiction:

9.        Jurisdiction in this Short Form Complaint is based on:

                   Diversity of Citizenship

                   Other (The basis of any additional ground for jurisdiction must be pled in sufficient

                   detail as required by the applicable Federal Rules of Civil Procedure).

Venue:

10.       District Court(s) and Division (if any) in which venue was proper where you might have

otherwise filed this Short Form Complaint absent the direct filing Order entered by this Court and




1
      If additional Counts and/or Counts directed to other Defendants are alleged by the specific Plaintiff(s) as to whom
      this Short Form Complaint applies, the specific facts supporting these allegations must be pleaded by the
      Plaintiff(s) in a manner complying with the requirements of the Federal Rules of Civil Procedure, and the
      Defendants against whom they are alleged must be specifically identified on a separate sheet of paper attached to
      this Short Form Complaint.


                                                            3
 Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 4 of 6 PageID: 4




to where remand could be ordered by the Judicial Panel for trial:         Southern District of West

Virginia.

                                    CASE SPECIFIC FACTS

11.    Plaintiff(s) currently reside(s) in (City, State): Nitro, West Virginia.

12.    At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder product(s) injury,

Plaintiff/Decedent resided in (City, State): Nitro, West Virginia.

13.    The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in (City,

State): Charleston, West Virginia in December 2019 (date).

14.    To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using talcum powder

product(s) on or about the following date: from 1983 and continued the use of talcum powder

product(s) through about the following date: 2018.

15.         The Plaintiff/Decedent purchased talcum powder product(s) in the following (State(s)):

West Virginia.

16.    Plaintiff/Decedent used the following talcum powder products:

                 Johnson & Johnson’s Baby Powder

                 Shower to Shower

                                     CAUSES OF ACTION

17.    Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long Form

Complaint and Jury Demand as if fully set forth herein.

18.    The following claims and allegations asserted in the Master Long Form Complaint and

Jury Demand are herein adopted by reference by Plaintiff(s):

                 Count I: Products Liability – Strict Liability – Failure to Warn (Against Imerys
                 Talc)

                 Count II: Products Liability – Strict Liability – Failure to Warn (Against the
                 Johnson & Johnson Defendants)


                                                  4
Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 5 of 6 PageID: 5




          Count III: Products Liability – Strict Liability – Defective Manufacturer and Design
          (Against Imerys Talc)

          Count IV: Products Liability – Strict Liability – Defective Manufacturer and Design
          (Against the Johnson & Johnson Defendants)

          Count V: Breach of Express Warranties (Against the Johnson & Johnson
          Defendants)

          Count VI: Breach of Implied Warranty of Merchantability (Against the Johnson &
          Johnson Defendants)

          Count VII: Breach of Implied Warranty of Fitness for a Particular Purpose (Against
          the Johnson & Johnson Defendants)

          Count VIII: Negligence (Against Imerys Talc)

          Count IX: Negligence (Against the Johnson & Johnson Defendants)

          Count X: Negligence (Against PCPC)

          Count XI: Negligent Misrepresentation (Against the Johnson & Johnson
          Defendants)

          Count XII: Fraud (Against the Johnson & Johnson Defendants)

          Count XIII: Fraud (Against PCPC)

          Count XIV: Violation of State Consumer Protection Laws of the State of West
          Virginia (Against the Johnson & Johnson Defendants)

          Count XV: Fraudulent Concealment (Against Imerys Talc)

          Count XVI: Fraudulent Concealment (Against the Johnson & Johnson Defendants)

          Count XVII: Fraudulent Concealment (Against PCPC)

          Count XVIII: Civil Conspiracy (Against All Defendants)

          Count XIX: Loss of Consortium (Against All Defendants)

          Count XX: Punitive Damages (Against All Defendants)

          Count XXI: Discovery Rule and Tolling (Against All Defendants)

          Count XXII: Wrongful Death (Against All Defendants)

          Count XXIII: Survival Action (Against All Defendants)



                                           5
 Case 3:20-cv-13840-FLW-LHG Document 1 Filed 10/02/20 Page 6 of 6 PageID: 6




               Furthermore, Plaintiff(s) assert(s) the following additional theories and/or State

Causes of Action against Defendant(s) identified in Paragraph nine (9) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings, the

specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a manner

complying with the requirements of the Federal Rules of Civil Procedure. See attached Exhibit A

       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit, and such further relief as the

Court deems equitable and just, and as set forth in the Master Long Form Complaint as appropriate.

                                        JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: October 2, 2020                        Respectfully Submitted by,

                                              MOTLEY RICE LLC

                                              /s/ Carmen S. Scott
                                              Carmen S. Scott
                                              cscott@motleyrice.com
                                              28 Bridgeside Blvd.
                                              Mt. Pleasant, SC 29464
                                              (843) 216-9160
                                              (843) 216-9450 (Facsimile)

                                              Counsel for Plaintiff




                                                  6
